Following the filing on February 20, 1976 of an opinion, findings of fact and recommended conclusion of ¡law by Trial Judge White (reported in full text at 22 CCF ¶ 80,041), and pursuant to a stipulation between the parties, plaintiff agreed to accept $200,000 in full settlement of all claims set forth in the petition, and defendant consented to entry of judgment in that amount and dismissal with prejudice of its contingent counterclaim. On September 17, 1976 the court ordered that judgment be entered for plaintiff for $200,000 and that defendant’s contingent counterclaim be 'dismissed with prejudice.